DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11 and 12, the phrase “move to a first direction” and “move to a second direction” is vague and indefinite. A direction is not a position in space, therefore, it is not clear how the round blade can move “to” a direction. This rejection could be overcome by replacing “move to” with --move in--. 
	In claim 1, the last paragraph is vague and indefinite. Applicant recites, “the controller is configured, when the medium is cut by causing the round blade to move to a first direction. . . to cause the round blade to move to a second direction.” This language suggests that the round blade is moving in the first direction and the second direction at the same time. This rejection could be overcome by replacing the last paragraph of claim 1 with: 

	Claim 8 has problems similar to claim 1. 
	In claim 3, it is not clear how a rotation direction “coincides with the first direction.” A rotation direction would be a circular direction (i.e. clockwise or counterclockwise) while the first direction is a linear direction. For purposes of expediting examination, the rotation direction will be considered to coincide with the first direction if a tangential direction of a point on the round blade is moving in the same direction as the first direction. 
	Claim 5 is unclear because the language appears as if it is stating that the rotation direction in which the round blade rotates when the medium is cut . . .is a direction opposite to a rotation direction in which the round blade rotates when cutting the medium.” This language appears to be impossible. Claim 5 will be interpreted as follows in order to expedite examination: 
--5.	The cutter device according to claim 3, wherein
	when the round blade moves in  the second direction, the round blade rotates in an opposite direction than the direction the round blade rotates when it is cutting the medium.--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awano (US 20040170462).
With respect to claim 1, Awano discloses a cutter device comprising: 
a transport unit 26 for transporting a medium; 
a round blade 31 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported (Awano, paragraph [0057]; Fig. 5A); 
a fixed blade 32 provided along the width direction; and 
a controller 100 configured to control driving of the transport unit and a movement in the width direction of the round blade 31 (Awano, paragraphs [0059]-[0060]), wherein 
the controller 100 is configured, when the medium is cut by causing the round blade 31 to move to a first direction of the width direction, to cause the round blade to move to a second direction being a direction opposite to the first direction while causing the round blade to rotate without causing the medium to move in the transport direction (Awano, paragraph [0060]; Figs. 8A-8E).
	With respect to claim 3, Awano discloses that a rotation direction (i.e. a tangential direction the round blade taken at the top of the blade as shown in Fig. 6B of Awano) in which the round blade 31 rotates when the medium is cut by causing the round blade to move to the first direction coincides with the first direction (to the right, in Fig. 6B of Awano).
	With respect to claim 4, Applicant has recited that the rotational speed is set to be greater that the speed at which the round blade is caused to move to the first direction. However, this language is simply a functional recitation of a desired result. Applicant has not recited any structure that carries out this result. Or Applicant has not attributed this functional recitation to a structure such as a controller or processor. Thus Awano meets all the previously recited structure and would be capable of performing the functional language as recited. 
With respect to claim 5, while Awano does not explicitly recite that the round blade 31 rotates in an opposite direction, than the direction that the round blade rotates when it is cutting the medium, when the round blade moves in the second direction, such a rotation would be inherent in the system given the physical interaction of the round blade 31 with the pinion 42 and  rack 43. 
With respect to claim 8, Awano discloses a printing apparatus comprising: 
a transport unit 26 for transporting a medium; 
a printing unit configure to perform printing on the medium (“a printer or a copier,” Awano, paragraph [0041]);
a round blade 31 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported (Awano, paragraph [0057]; Fig. 5A); 
a fixed blade 32 provided along the width direction; and 
a controller 8 configured to control driving of the transport unit 26 and the printing unit and a movement in the width direction of the round blade 31 (Awano, paragraphs [0044] and [0059]-[0060]), wherein 
the controller 8 is configured, when cutting the medium on which printing is performed by the printing unit by causing the round blade 31 to move to a first direction of the width direction, to cause the round blade to move to a second direction being a direction opposite to the first direction while causing the round blade to rotate without causing the medium to move in the transport direction (Awano, paragraph [0060]; Figs. 8A-8E).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462).
With respect to claim 2, Awano discloses the claimed cutter device except for the gear that transmits a rotation of the pinion to the round blade. Awano discloses 
a rack 41 provided along the width direction; and 
a carriage 35 including a pinion 42 that engages with the rack 41and transmits a rotation to the round blade and holding the round blade, wherein the round blade is configured to rotate in accordance with a movement of the carriage 35in the width direction.
While Awano does not disclose a gear that transmits a rotation of the pinion to the round blade, one of ordinary skill in the art would recognize that any amount of additional gears could be used in the transmission from the rack to the circular blade for the obvious purposes of adjusting speed and/or torque of the round blade. Such gears would have the expected result of adjusting the speed and/or torque of the round blade. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462), as applied to claim 1 above, and further in view of Hayakawa et al. (US 2018/0154535). 
With respect to claim 6, Awano discloses the claimed cutter device except for the coating for suppressing adhesion of an adhesive. However, Hayakawa et al. disclose a similar cutting device with a round blade 39 that is coated with a material suppressing adhesion of an adhesive (Hayakawa et al., paragraph [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hayakawa et al. with the cutter device disclosed by Awano for the advantage of preventing adhesives from sticking to the blade when cutting media with adhesive thereon. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462), as applied to claim 1 above, and further in view of Tatsuta et al. (CN 109109044). 
With respect to claim 7, Awano discloses the claimed cutter device except for the processed surface of the round blade for  suppressing adhesion of an adhesive. However, Tatsuta  et al. disclose a similar cutting device with a round blade 20 that is processed with grinding in order to suppress adhesion of an adhesive (Tatsuta et al., see middle of last page of machine translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tatsuta et al. with the cutter device disclosed by Awano for the advantage of preventing adhesives from sticking to the blade when cutting media with adhesive thereon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokota et al. is cited to show an example of a cutter in which a rotational speed at which a round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 3, 2022